DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nelson et al.(US Publication 20096/0162143).
Nelson et al. teaches conveying a plurality of prepreg tapes to a lamination unit having lamination heads arranged next to each other a lamination operation direction, and performing a lamination operation.  The distance between the lamination heads can be adjusted to adjust the degree of overlap of the of the tapes.(Figures 3, 8, [0046]) Additionally, the heads are effectively behind one another in the tape applying direction when the heads are at an angle since one tape is applied before another one.(Figure 8)  
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holloway(WO2011/10097).
Holloway discloses a method of laminating tapes by feeding a plurality of tapes to a lamination head(27), the lamination had having a plurality of units arranged along the lamination operation direction, and performing a lamination operation where the tapes are applied to a surface(Figure 1)  The tape heads are located one behind the other and can apply the tape directly on top of one another or offset.(Figure 3)  As the reference teaches the tapes can be applied offset from one another in the width direction, one in the art would understand the tape unit positions would have to be adjusted to have the degrees of overlap taught.(Pg. 3, ll. 31-35; Figure 3)  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the positions of the tape heads to adjust the degree of overlap since Holloway teaches the tapes can overlap to different degrees and since different amounts of overlap are tau, there would be a mechanism to provide the different amount of overlap, and since the tape comes from the tape heads, the obvious way to adjust the degree of overlap would be to adjust the tape heads.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al.(EP 2979856B1) in view of Madsen et al.(US Publication 2017/0043539).
Kawabe et al. discloses a method of tape lamination comprising supplying a tape have a thickness of 20-80 microns in a resin matrix and laying it up on a mold surface(not shown).([0016];[0020])  The reference does not disclose the specifics of the lamination process.  Madsen et al. discloses it is known to laminate a plurality of tows together before placing them on a mold surface and them pressing them to shape the tows to the mold surface.(Figure 1)  It would have been obvious to one of ordinary skill in the art at the time of filing to form the article of Kawabe et al. by laminating a plurality of tows together and applying the laminated tows to a mold surface and pressing them against the a surface as shown by Madsen et al. since Madsen et al. is directed to a similar process as Kawabe et al. and suggests an automated manufacturing system that laminates a plurality of tows together which are then used to form the article using compression against a mold is conventional([0002]-[0009]) and since applying the tows to a mold surface and compressing them against the mold surface is extremely well-known and conventional in the composite arts.
As to the limitation of forming tapes of differing thicknesses, Madsen et al. discloses the manufacturing system can laminate a different numbers of tows together based on the thickness and weight of the desired product versus that of the product at a specific point in the production process.([0002];[0019])  Using a different number of tows to make up a tape would result in a different thickness for the tape.  It would have been obvious to one of ordinary skill in the art at the time of filing to form tapes of different thicknesses at different times in the process as suggested by Madsen et al. since this will allow the product to be made to the correct weight and thickness which reducing scrap.[0002]  It is noted the claim does not require the conveyance of more than one thickness tape at the same time, only that the 
Regarding claim 4, Madsen et al. shows the tows are laminated together in a provisional fixing step before application to the mold.(Figure 1)
Regarding claim 5, Madsen et al. discloses the controller can adjust the feed through the tows, suggesting it can stop or start the feed of the tows[0019], and thus cause the tapes to have different thickness dependent on the number of tows present.   
Regarding claim 6, since the resin tapes are interspersed with the fiber layers, one in the art would appreciate they would be laminated to the fiber tapes in the provisional fixing step, particularly since they are every two layers[0037] and Madsen et al. shows laminating more than two layers in the provisional fixing step.
Regarding claim 7, Madsen et al. discloses a positioning system to orient the compact roller relative to the surface, which would adjust the conveyance of the tape in accordance with the lamination.[0022] 
Regarding claim 8, Madsen et al. shows the tapes are laminated in a sequential order and Kawabe et al. says the tapes are oriented in different directions, which would cause them to overlap.[0021]
Regarding claim 10, both Kawabe et al.[0026] and Matsen et al.(change in the length[0019]) disclose the tapes can be cut during the lamination process.
Regarding claim 11, while the references do not disclose the locations of the cut ends relative to one another, one I the art would appreciate these would be weaker areas relative to the uncut areas and therefore would not have the cut ends overlapping.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the references cited do not disclose forming lamination tapes of different thicknesses, Madsen et al. discloses the formed tapes can be different thicknesses depending on the product thickness and weight.[0016]
Regarding applicant’s argument that Madsen et al. does not disclose a number of tape lamination units, both Holloway and Nelsen et al. disclose a number of tape lamination units which laminate a tape onto a surface. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746